Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 10, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits because she was not available for employment. The question of whether claimant, by narrowing the geographic area in which she was willing to work by defining that area as being one she could traverse by walking or, at most, by bus, disqualified herself from receiving benefits by characterizing herself as a claimant "who is not ready, willing and able to work in his usual employment” (Labor Law, § 591, subd 2) is a question of fact which the board resolved against claimant. This finding is supported by *840substantial evidence and cannot be disturbed. (Matter of Bennett [Catherwoodj 33 AD2d 946.) Decision affirmed, without costs. Koreman, P. J., Sweeney, Kane, Mahoney and Main, JJ., concur.